Citation Nr: 1515089	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-12 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial rating for a service-connected left shoulder disorder, evaluated as 10 percent disabling since September 30, 2009.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which awarded service connection for a left shoulder disorder and assigned a 10 percent initial rating.  

In November 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The record in this matter consists of paper and electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the March 2011 Statement of the Case (SOC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary for additional development and medical inquiry.  

The Veteran underwent VA compensation examination of his left shoulder in January 2010.  The most recent VA treatment records in the claims file are dated in March 2010.  In his May 2011 substantive appeal, the Veteran indicated a worsening of his left shoulder disability, and that he had undergone left shoulder surgery in February 2010, following the VA examination.  During his hearing before the undersigned, moreover, the Veteran indicated that he has been advised to undergo an additional shoulder surgery.  This evidence indicates a worsening of the Veteran's symptoms since the January 2010 VA compensation examination.  An additional VA compensation examination should be provided to the Veteran therefore.  Green v. Derwinski, 1 Vet. App. 121 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and include in the claims file any outstanding VA treatment records.  The most recent VA treatment records in the claims file are dated in March 2010.  All efforts to obtain this evidence must be fully documented in the claims file.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected left shoulder disorder and all manifestations thereof.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner should specifically provide the following: 

(a)  Provide the range of motion of the left shoulder expressed in degrees, and state whether there is any favorable or unfavorable ankylosis.  

(b)  Determine whether the left shoulder disability results in weakened movement, excess fatigability, or incoordination.  If feasible, provide the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also express an opinion on whether pain significantly limits functional ability during flare-ups or when the left shoulder is used repeatedly over a period of time.  That determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(c)  In rendering the requested report, the examiner should consider the Veteran's credible lay assertions regarding the severity of his disorder.  

Any opinion expressed must be accompanied by supporting rationale.  

3.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental SOC, with an appropriate period of time allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




